Citation Nr: 0506475	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1973 until 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  In November 2001 the RO denied the 
appellant's claim of entitlement to service connection for 
back condition.


FINDINGS OF FACT

1.  A chronic low back condition was not present in service.

2.  A chronic  back condition to include arthritis of the 
spine was first demonstrated many years after service and is 
unrelated to such service.


CONCLUSION OF LAW

A back condition was not incurred or aggravated by service, 
and arthritis may not be presumed to have been incurred 
during such service.  38 U.S.C.A. § 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 2001 decision and December 2003 
statement of the case (SOC) that the evidence did not show 
that the criteria for service connection for the claimed 
condition had been met.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in a letter, dated in May 
2001 (hereinafter "duty to assist letter"), the RO notified 
the appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
RO's letters, the RO's decision and the SOC adequately 
informed the appellant of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letters, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In May 2001, the veteran was informed that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies.  He was 
notified that it was still his responsibility to make sure 
that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), to include the "fourth element."  See 
Pelegrini II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The Board also notes that the May 2001 letter was sent to the 
appellant prior to the RO's November 2001 decision that is 
the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has been afforded VA examinations covering the 
claimed disability, though an etiological opinion has not 
been obtained.  However, the Board finds that the evidence, 
discussed infra, which indicates that the claims file does 
not contain competent evidence showing that there is nexus 
between the claimed condition and his service, warrants the 
conclusion that a remand for examinations and/or opinions is 
not necessary to decide the claims.  Simply put, given the 
time span between service and the first objective evidence of 
back disability being many years after service, there is no 
factual predicate for a physician to render an opinion in 
this case without resort to speculation.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II. Service Connection

The appellant asserts that service connection is warranted 
for a back disorder.  He asserts that he incurred the claimed 
condition in a motorcycle accident while on active duty in 
1973.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The appellant's service medical records confirm that he was 
in an accident in September 1973, but no complaints of back 
pain were recorded.  The service medical records also contain 
a complaint of back and left wrist pain in December 1973.  He 
was taken off duty for two days.  No findings or diagnoses 
were reported.  The service medical records do not contain 
any other reference to back pain or injury.

The relevant post-service medical evidence includes VA 
progress and laboratory notes from May 2000 to June 2004.  

The veteran complained of back pain in a VA progress note 
from a comprehensive history and physical in May 2000.  He 
stated that he had low back pain since 1973 but that it was 
worse the last 6-7 months.  An Imaging Profile of the 
Thoracic Spine, also from May 2000, showed marginal anterior 
spurs arising from the bodies of T5 through T10, and that the 
disc spaces and pedicles as well as the posterior elements 
were intact.  The examiner's impression was of minimal 
anterior osteoarthritis, T5 through T10 as described.  The 
examiner's impression of the lumbosacral spine was normal.  

A note from July 2000 states that the veteran continued to 
complain of lower back pain, stating that three to four times 
per year it gets so intense that he has to crawl to the 
bathroom and notices that during these periods the pain 
radiates to the right leg.  The examiner notes that these 
exacerbations are not associated with any increased activity.  
Another note from December 2000 shows the appellant again 
complained of back pain.  There are also complaints of pain 
in May and August 2001, September 2002, and July 2003.

There is also a progress note from an MRI of the lumbar spine 
taken in August 2001.  The note states that the MRI only 
showed early disc degeneration at L5-S1 level, other than 
that, "no other significant finding can be seen."  The 
thoracic MRI was normal.



The Board finds that service connection for back disorder is 
not warranted.  There is no record of in-service diagnosis of 
a back disorder.  There is also no evidence of treatment, 
manifestation, or diagnosis of arthritis within the one-year 
presumptive period.  The first post-service medical record of 
low back symptoms comes approximately 25 years after the 
appellant's release from active duty.  While the veteran has 
argued that he had back pain continuously since the accident 
during service, the record is conspicuously silent for any 
indicia of back problems from the end of 1973 to 2000.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The first medical evidence of 
back pathology is in the VA Imaging Profile of the Thoracic 
Spine from May 2000, 25 years after the veteran's separation 
from active duty.  Finally, the Board finds that there is no 
competent evidence in the record to show that the veteran's 
back condition is related to service.  

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for a 
back condition must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for back condition is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


